DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 9, the claim recites the limitation that the anchor is annular-shaped and “configured to detect a fill level of a medium during emptying or filling of the container.” There is no indication or description in the specification as to how the anchor itself is capable of detecting the fill level as claimed since only the probe has sensing abilities and it is not part of the anchor as described.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, lines 10 and 11 of the claim recite the limitations of “a fixing element” and “a sensor device holder” however the claim previously recited both of these elements. It is unclear whether these elements are the same as the previously recited ones, in which case they should be labeled the fixing element and the sensor device holder, or if new, additional elements are being introduced.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. US Patent Application Publication 2015/0146760 (hereinafter referred to as Huang).
Regarding claim 1, Huang discloses a sensor device configured to detect a fill level of a medium in a container (fig. 13), comprising a sensor 10 comprising a measuring probe 20, wherein the measuring probe is configured to be fixed to a fixing element 270 of a sensor device holder 271, 272 (fig. 1).
Regarding claim 2, Huang discloses a pivoting device (figs. 14-16) configured to fasten the sensor 10 to a container opening and pivot the sensor after fastening the sensor to the container opening (paragraph 0051).
Regarding claim 3, Huang teaches the use of a ball joint 54 in fig. 16 as claimed.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hayashi.
claim 13, Hayashi discloses as seen in fig. 4, a container 1 comprising an outlet opening 23a, a sensor device configure to detect a fill level of a medium in the container and comprising a sensor 10 comprising a measuring probe 15. Hayashi further teaches a sensor device holder comprising an anchor 5, configured to anchor the sensor device to holder at the outlet opening of the container and a fixing element 124 configured to fix the measuring probe of the sensor device, wherein the measuring probe is configured to be fixed to a fixing element of a senor device holder as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang
and Maresca Jr. et al. US Patent 5,950,487 (hereinafter referred to as Maresca).
Regarding claim 4, Huang teaches a coupling element configured to fix the measuring probe to the fixing element (fig. 1 illustrates the connection means) but does not explicitly teach the coupling element as being ferromagnetic as claimed. Maresca discloses a level sensing gauge which is mounted to a tank and comprises a coupling element 298 to fix the measuring element to a fixing element 296 (fig. 12E). Maresca further teaches that the coupling element 298 may be a magnet. It would have been  KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Berry et al. US Patent 6,867,729 (hereinafter referred to as Berry).
Regarding claim 5, Huang teaches the claimed invention but does not explicitly teach the probe as being a radar measuring probe or a microwave measuring probe as claimed. Berry discloses a sensor device and mounting means as seen in fig. 1 and fig. 4 in which a probe is provided to a tank which uses a radar sensing means, including a microwave signal to determine the fill level of a container. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Huang and Berry to add the radar sensor to the mounting elements in order to create a level sensor which does not require electronics within the material being sensed.

Claim 6-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Hayashi et al. US Patent 4,831,878 (hereinafter referred to as Hayashi).
Regarding claim 6, Huang teaches the claimed invention including a fixing element to fix the measuring probe of the sensor device as claimed. Huang does not explicitly disclose the anchor configured to anchor the sensor device holder at or in an outlet opening of a container as claimed. Hayashi teaches as seen in fig. 4, a level gauge comprising a probe 10 and an anchor 5 which is configured to anchor a sensor device at an outlet opening 23a of a container 1 and a fixing element 124. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Hayashi with those of Huang to provide additional stabilization for the probe sensor within the tank for accurate level readings.
Regarding claim 7, in combination with Huang, Hayashi discloses a spacer element 8 configured to fasten the fixing element 124 to the anchor 5 as claimed.
Regarding claim 8, Huang and Hayashi disclose the claimed invention but do not explicitly disclose the anchor as a cover as claimed. It would have been obvious to one of ordinary skill in the art at the time of filing to have added a cover element to the anchor 5 of Hayashi in order to prevent outside contamination from entering the container.
Regarding claim 9, the anchor of Huang and Hayashi is a pipe which would have and annular cross section and would be capable of detecting a fill level of the container during emptying or filling as claimed. 
claim 10, the anchor 5 is detachably fastened to the space 8 as claimed. 
Regarding claim 12, the fixing element 124 of Hayashi is a cylindrical sleeve as claimed.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Hayashi and further in view of Maresca.
Regarding claim 11, Huang and Hayashi disclose the claimed invention but do not explicitly teach the magnetic element that couples with a ferromagnetic coupling element of the measuring probe as claimed. Maresca discloses a level sensing gauge which is mounted to a tank and comprises a coupling element 298 to fix the measuring element to a fixing element 296 (fig. 12E). Maresca further teaches that the coupling element 298 may be a magnet. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Maresca with those of Huang and Hayashi to allow for a magnetic mounting of the probe, thereby allowing for removal for service or replacement. Although Maresca does not explicitly disclose the magnet as being a ferromagnetic element, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used a ferromagnetic magnet due to their wide availability and overall strength and since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2861